DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, 9, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumenau et al. US Patent Application Publication No. 2004/0080558 (herein after referred to as Blumenau).
Regarding claim 1, Blumenau describes a data access method, comprising: in response to receiving a request of a write operation for a first data block in a first logic unit (LU) (The data storage operations may be directed to, for example, one or more disks/logical volumes 104 of a storage system 102 (page 2, paragraph [0031]).  Such operations may include, for example, writes, reads, mirroring, migration, data backup, data recovery, or other operations (page 1, paragraph [0004])), determining whether a copy operation that is being performed from the first LU to a second LU exists (An online migration may include two processes: a copy process that copies data from the source volume to the target volume, and a mirroring process that applies any writes to the source volumes during migration to both the source and target volumes to insure consistency between the source and target volumes at the completion of the migration (page 3, paragraph [0040]).  As data locations on the target volume are written to as part of the data migration process, state information that serves as an indicator of the progress of the migration is updated at block 804… (page 10, paragraph [0102])); in response to determining that the copy operation that is being performed exists, detecting a copy status of data in the first data block; and determining, based on the copy status, a processing strategy of the request of the write operation during the copy operation (When it is determined at block 805 that the end of the data being migrated is reached, the process(s) pauses processing of any new write requests at block 806 by making the volume(s) temporarily unavailable to applications, hosts and clients.  The process then flushes the I/O queue by processing any pending write requests at block 807 (page 10, paragraph [0107])).
Regarding claim 6, Blumenau describes the method according to claim 1 (see above), further comprising: prior to the beginning of the copy operation, creating a first set of access paths from a host to a first set of disks (In order for the read/write paths to be switched, as described in the citation below, the paths must have originally been between the host and source volume(s)); creating a mapping relationship between the first LU and the second LU (At block 801, process 800 begins.  At block 802, the copy process is initiated to copy the data set from the source volume(s) to the target volume(s).  At block 803, data is transferred to the target volume (page 10, paragraph [0102])); and creating a second set of access paths from the host to a second set of disks (At block 808, the process switches read/write paths to direct new read and write requests to the new location of the data (e.g., the target volume(s))… appropriate entities on the host can be reconfigured to access the new target volume(s)… a switch to a target volume can be performed by a filter driver that can intercept I/O requests directed to a source volume and redirect them to a target volume in a manner that is transparent to higher level layers in the host (page 10, paragraph [0108])).
Regarding claim 7, Blumenau describes the method according to claim 6 (see above), further comprising: after a completion of the copy operation, in response to receiving a further request of a write operation for the first data block, switching a path for data access from an access path in a first set of access paths to an access path in a second set of access paths, so that a response to the further request is made with the second LU (At block 808, the process switches read/write paths to direct new read and write requests to the new location of the data (e.g., the target volume(s))… appropriate entities on the host can be reconfigured to access the new target volume(s)… a switch to a target volume can be performed by a filter driver that can intercept I/O requests directed to a source volume and redirect them to a target volume in a manner that is transparent to higher level layers in the host (page 10, paragraph [0108])).
Regarding claim 9, Blumenau describes a data access device, comprising: a processing unit (The data storage process may be performed by a host computer 101, which may be for example any computer system having a processor… (page 2, paragraph [0031])); and a memory coupled to the processing unit and storing instructions that, when executed by the processing unit, perform the following acts (The data storage process may be performed by a host computer 101, which may be for example any computer system having a processor… (page 2, paragraph [0031]).  Servers 401A-401B and/or clients 404A-404D may also include memory for storing an executing programs… (page 6, paragraph [0063])): in response to receiving a request of a write operation for a first data block in a first logic unit (LU) (The data storage operations may be directed to, for example, one or more disks/logical volumes 104 of a storage system 102 (page 2, paragraph [0031]).  Such operations may include, for example, writes, reads, mirroring, migration, data backup, data recovery, or other operations (page 1, paragraph [0004])), determining whether a copy operation that is being performed from a first LU to a second LU exists (An online migration may include two processes: a copy process that copies data from the source volume to the target volume, and a mirroring process that applies any writes to the source volumes during migration to both the source and target volumes to insure consistency between the source and target volumes at the completion of the migration (page 3, paragraph [0040]).  As data locations on the target volume are written to as part of the data migration process, state information that serves as an indicator of the progress of the migration is updated at block 804… (page 10, paragraph [0102])); in response to determining that the copy operation that is being performed exists, detecting a copy status of data in the first data block; and determining, based on the copy status, a processing strategy of the request of the write operation during execution of the copy operation (When it is determined at block 805 that the end of the data being migrated is reached, the process(s) pauses processing of any new write requests at block 806 by making the volume(s) temporarily unavailable to applications, hosts and clients.  The process then flushes the I/O queue by processing any pending write requests at block 807 (page 10, paragraph [0107])).
Regarding claim 14, Blumenau describes the device according to claim 9 (see above), wherein the acts further comprise: prior to the beginning of the copy operation, creating a first set of access paths from a host to a first set of disks (In order for the read/write paths to be switched, as described in the citation below, the paths must have originally been between the host and source volume(s)); creating a mapping relationship between the first LU and the second LU (At block 801, process 800 begins.  At block 802, the copy process is initiated to copy the data set from the source volume(s) to the target volume(s).  At block 803, data is transferred to the target volume (page 10, paragraph [0102])); and creating a second set of access paths from the host to a second set of disks (At block 808, the process switches read/write paths to direct new read and write requests to the new location of the data (e.g., the target volume(s))… appropriate entities on the host can be reconfigured to access the new target volume(s)… a switch to a target volume can be performed by a filter driver that can intercept I/O requests directed to a source volume and redirect them to a target volume in a manner that is transparent to higher level layers in the host (page 10, paragraph [0108])).
Regarding claim 15, Blumenau describes the device according to claim 14 (see above), wherein the acts further comprise: after a completion of the copy operation, in response to receiving a further request of a write operation for the first data block, switching a path for data access from an access path in a first set of access paths to an access path in a second set of access paths, so that a response to the further request is made with the second LU (At block 808, the process switches read/write paths to direct new read and write requests to the new location of the data (e.g., the target volume(s))… appropriate entities on the host can be reconfigured to access the new target volume(s)… a switch to a target volume can be performed by a filter driver that can intercept I/O requests directed to a source volume and redirect them to a target volume in a manner that is transparent to higher level layers in the host (page 10, paragraph [0108])).
Regarding claim 17, Blumenau describes a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform data access; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of (…at least one computer-readable medium (e.g., a computer memory) (page 12, paragraph [0123])): in response to receiving a request of a write operation for a first data block in a first logic unit (LU), determining whether a copy operation that is being performed from the first LU to a second LU exists (The data storage operations may be directed to, for example, one or more disks/logical volumes 104 of a storage system 102 (page 2, paragraph [0031]).  Such operations may include, for example, writes, reads, mirroring, migration, data backup, data recovery, or other operations (page 1, paragraph [0004])); in response to determining that the copy operation that is being performed exists, detecting a copy status of data in the first data block (An online migration may include two processes: a copy process that copies data from the source volume to the target volume, and a mirroring process that applies any writes to the source volumes during migration to both the source and target volumes to insure consistency between the source and target volumes at the completion of the migration (page 3, paragraph [0040]).  As data locations on the target volume are written to as part of the data migration process, state information that serves as an indicator of the progress of the migration is updated at block 804… (page 10, paragraph [0102])); and determining, based on the copy status, a processing strategy of the (When it is determined at block 805 that the end of the data being migrated is reached, the process(s) pauses processing of any new write requests at block 806 by making the volume(s) temporarily unavailable to applications, hosts and clients.  The process then flushes the I/O queue by processing any pending write requests at block 807 (page 10, paragraph [0107])).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenau in view of “The Design and Evolution of Live Storage Migration in VMware ESX” by Mashtizadeh et al. (herein after referred to as NPL1).
Regarding claim 2, Blumenau describes the method according to claim 1 (see above).  Blumenau does not as specifically disclose wherein the determining a processing strategy of the request of the write operation comprises: in response to the copy status indicating that the data in the first data block is not copied, performing the write operation for the first data block.
NPL1 describes live storage migration techniques with differing performance, complexity and functionality trade-offs.  When using IO Mirroring technique, all write requests are classified into one of three types: writes to a region that has been copied, writes to a region being copied, and writes to a region that will be copied.  Writes to the final region are not mirrored and all writes are issued to the source only – as eventually any changes to this area will be copied over (Page 5, paragraphs 4 and 5 under “2.4 IO Mirroring”).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL1 teachings in the Blumenau system. Skilled artisan would have been motivated to incorporate the method of IO Mirroring as taught by NPL1 in the Blumenau system for effectively handling on-line data migration.  In addition, both of the references teach features that are directed to analogous art 
Regarding claim 3, Blumenau describes the method according to claim 1 (see above).  Blumenau does not as specifically disclose wherein the determining a processing strategy of the request of the write operation comprises: in response to the copy status indicating that data in the first data block is being copied, delaying the write operation for the first data block.
NPL1 describes live storage migration techniques with differing performance, complexity and functionality trade-offs.  When using IO Mirroring technique, all write requests are classified into one of three types: writes to a region that has been copied, writes to a region being copied, and writes to a region that will be copied.  Writes to the region currently being copied (in between the two offsets) will be deferred and placed into a queue (Page 5, paragraphs 4 and 5 under “2.4 IO Mirroring”).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL1 teachings in the Blumenau system. Skilled artisan would have been motivated to incorporate the method of IO Mirroring as taught by NPL1 in the Blumenau system for effectively handling on-line data migration.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data migration.  This 
Regarding claim 4, Blumenau in view of NPL1 describes the method according to claim 3 (see above), further comprising: in response to detecting that the copy status becomes a status indicating that data in the first data block is already copied, performing the write operation for the data in the first data block (When using IO Mirroring technique, all write requests are classified into one of three types: writes to a region that has been copied, writes to a region being copied, and writes to a region that will be copied.  Writes to a region that has already been copied will be mirrored to the source and destination – as the DM has already passed this area and any new updates must be reflected by the IO Mirror (NPL1, Page 5, paragraphs 4 and 5 under “2.4 IO Mirroring”)).
Regarding claim 5, Blumenau describes the method according to claim 1 (see above).  Blumenau does not as specifically disclose wherein the determining a processing strategy of the request of the write operation comprises: in response to the copy status indicating that data in the first data block is already copied, performing a write operation for data in the first data block; and performing a write operation for data that is in the second LU and in a second data block corresponding to the first data block, wherein the data in the second data block is a copy of the data in the first data block.
NPL1 describes live storage migration techniques with differing performance, complexity and functionality trade-offs.  When using IO Mirroring (Page 5, paragraphs 4 and 5 under “2.4 IO Mirroring”).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL1 teachings in the Blumenau system. Skilled artisan would have been motivated to incorporate the method of IO Mirroring as taught by NPL1 in the Blumenau system for effectively handling on-line data migration.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data migration.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 10, Blumenau describes the device according to claim 9 (see above).  Blumenau does not as specifically disclose wherein the determining a processing strategy of the request of the write operation comprises: performing the write operation for the first data block in response to the copy status indicating that data in the first data block is not copied.
NPL1 describes live storage migration techniques with differing performance, complexity and functionality trade-offs.  When using IO Mirroring technique, all write requests are classified into one of three types: writes to a (Page 5, paragraphs 4 and 5 under “2.4 IO Mirroring”).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL1 teachings in the Blumenau system. Skilled artisan would have been motivated to incorporate the method of IO Mirroring as taught by NPL1 in the Blumenau system for effectively handling on-line data migration.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data migration.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 11, Blumenau describes the device according to claim 9 (see above).  Blumenau does not as specifically disclose wherein the determining a processing strategy of the request of the write operation comprises: in response to the copy status indicating that data in the first data block is being copied, delaying the write operation for the first data block.
NPL1 describes live storage migration techniques with differing performance, complexity and functionality trade-offs.  When using IO Mirroring technique, all write requests are classified into one of three types: writes to a region that has been copied, writes to a region being copied, and writes to a region that will be copied.  Writes to the region currently being copied (in (Page 5, paragraphs 4 and 5 under “2.4 IO Mirroring”).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL1 teachings in the Blumenau system. Skilled artisan would have been motivated to incorporate the method of IO Mirroring as taught by NPL1 in the Blumenau system for effectively handling on-line data migration.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data migration.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 12, Blumenau in view of NPL1 describes the device according to claim 11 (see above), wherein the acts further comprise: in response to detecting that the copy status becomes a status indicating that data in the first data block is already copied, performing the write operation for the data in the first data block (When using IO Mirroring technique, all write requests are classified into one of three types: writes to a region that has been copied, writes to a region being copied, and writes to a region that will be copied.  Writes to a region that has already been copied will be mirrored to the source and destination – as the DM has already passed this area and any new updates must be reflected by the IO Mirror (NPL1, Page 5, paragraphs 4 and 5 under “2.4 IO Mirroring”)).
Regarding claim 13, Blumenau describes the device according to claim 9 (see above).  Blumenau does not as specifically disclose wherein the determining a processing strategy of the request of the write operation comprises: in response to the copy status indicating that data in the first data block is already copied, performing a write operation for data in the first data block; and performing a write operation for data that is in the second LU and in a second data block corresponding to the first data block, wherein the data in the second data block is a copy of the data in the first data block.
NPL1 describes live storage migration techniques with differing performance, complexity and functionality trade-offs.  When using IO Mirroring technique, all write requests are classified into one of three types: writes to a region that has been copied, writes to a region being copied, and writes to a region that will be copied.  Writes to a region that has already been copied will be mirrored to the source and destination – as the DM has already passed this area and any new updates must be reflected by the IO Mirror (Page 5, paragraphs 4 and 5 under “2.4 IO Mirroring”).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the NPL1 teachings in the Blumenau system. Skilled artisan would have been motivated to incorporate the method of IO Mirroring as taught by NPL1 in the Blumenau system for effectively handling on-line data migration.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data migration.  This .
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. US Patent Application Publication No. 2019/0179687 (herein after referred to as Wilkinson).
Regarding claim 8, Blumenau describes the method according to claim 1 (see above).  Blumenau does not specifically describe further comprising: performing the copy operation, wherein performing the copy operation comprises: in response to detecting that the data in the first data block is zero, skipping a copy operation for the data in the first data block.
Wilkinson describes a system for validating operation of a data volume.  Part of the method comprises a step where if the data appears to have not been written in the currently performed test of the disk exerciser (e.g., relates to writes performed during a previous test—for example the disk exerciser may have a field to indicate a unique test number so that previous test writes can be ignored), or is invalid (e.g., zero data indicating no writes have ever been made to the LBA after formatting), then skip to the next LBA (page 10, paragraph [0163]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Wilkinson teachings in the Blumenau system. Skilled artisan would have been motivated to incorporate the method of ignoring or skipping data locations where data was never written as indicated by the presence of zeros as taught by Wilkinson in the Blumenau system for efficiently stepping 
Regarding claim 16, Blumenau describes the device according to claim 9 (see above).  Blumenau does not specifically describe wherein the acts further comprise: performing the copy operation, wherein performing the copy operation comprises: in response to detecting that the data in the first data block is zero, skipping a copy operation for the data in the first data block.
Wilkinson describes a system for validating operation of a data volume.  Part of the method comprises a step where if the data appears to have not been written in the currently performed test of the disk exerciser (e.g., relates to writes performed during a previous test—for example the disk exerciser may have a field to indicate a unique test number so that previous test writes can be ignored), or is invalid (e.g., zero data indicating no writes have ever been made to the LBA after formatting), then skip to the next LBA (page 10, paragraph [0163]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Wilkinson teachings in the Blumenau system. Skilled artisan would have been motivated to incorporate the method of ignoring or skipping data locations where data was never written as indicated by the presence of zeros as taught by Wilkinson in the Blumenau system for efficiently stepping 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
March 10, 2021

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136